United States Court of Appeals
                        For the First Circuit

No. 15-1295

                            UNITED STATES

                              Appellee,

                                  v.

                         JOSE LATORRE-CACHO,

                        Defendant, Appellant.


                             ERRATA SHEET


     The opinion of this Court issued on October 25, 2017, is
amended as follows:

        On Page 3, line 17: "about it what" is replaced with "about
what"